Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to claim 22, submission of new claims 32-34 and cancellation of claims 29-31 are acknowledged in “Claims - 04/04/2022”.
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in an email interview with Natalya Hartmann (Reg. No. 62,119), on April 14, 2022. 
 
Listing of Claims 

(Currently amended) A quantum dot device, comprising: 
a base; 
a fin extending away from the base, wherein the fin includes a quantum well layer; 
an insulating material at least partially above the fin, wherein the insulating material includes a trench above the fin, wherein the insulating material extends down sides of the fin; and 
a gate metal on the insulating material and extending into the trench, 
wherein, in a direction perpendicular to a longitudinal axis of the fin and parallel to the base, a dimension of the fin is greater than a dimension of the trench.  

5. (Canceled)  
  
22. (Currently Amended) A quantum computing device, comprising: 
a quantum processing device, comprising:
a base,
a fin extending away from the base, wherein the fin includes a quantum well layer, 
an insulating material at least partially above the fin, wherein the insulating material includes a trench above the fin, wherein the insulating material extends down sides of the fin, and
a gate, comprising a gate metal on the insulating material, the gate metal extending into the trench,
 wherein, in a direction perpendicular to a longitudinal axis of the fin and parallel to the base, a dimension of the fin is greater than a dimension of the trench; and 
a non-quantum processing device, coupled to the quantum processing device, to control voltages applied to the gate.  

  
32. (Currently amended) A method of manufacturing a quantum dot device, the method comprising: 
providing a fin extending away from a base, wherein the fin includes a quantum well layer; 
providing an insulating material at least partially above the fin, wherein the insulating material includes a trench above the fin, wherein the insulating material extends down sides of the fin; and ATTORNEY DOCKET NUMBERPATENT APPLICATION D141378-PCT-US16/648,402Confirmation No. 9688
providing a gate metal on the insulating material and extending into the trench, wherein, in a direction perpendicular to a longitudinal axis of the fin and parallel to the base, a dimension of the fin is greater than a dimension of the trench.  

STATUS OF CLAIMS
 	This office action considers Claims 1, 3-4, 6-16, 22-28, 32-34 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1, 3-4, 6-16, 22-28, 32-34 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the insulating material extends down sides of the fin” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 22: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the insulating material extends down sides of the fin” – as recited in claim 22, in combination with the remaining limitations of the claim.
Regarding independent claim 32: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the insulating material extends down sides of the fin” – as recited in claim 22, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20180315618 A1 to Huang) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20180315618 A1 to Huang) is considered pertinent to applicant's disclosure. See form PTO-892. Huang discloses in Fig. 8, [0037]-[0041]: 
a base (50); 
a fin extending away from the base (64); 
an insulating material (96) at least partially above the fin, wherein the insulating material includes a trench above the fin (where 94, 98 are formed); and 
a gate metal (98) on the insulating material and extending into the trench, 
wherein, in a direction perpendicular to a longitudinal axis of the fin and parallel to the base, a dimension of the fin is greater than a dimension of the trench (width of 64 [in x-direction] is greater than the width of 98). 
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 22 and 32 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 22, and 32 are deemed patentable over the prior art.
Claims (3-4, 6-16, 26-28), (23-25), and (33-34) are allowed as those inherit the allowable subject matter from claims 1, 22, and 32 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898